Title: To George Washington from Colonel Henry Babcock, 3 March 1776 [letter not found]
From: Babcock, Henry
To: Washington, George


 Letter not found: from Colonel Henry Babcock, 3 Mar. 1776. Robert Hanson Harrison wrote to Babcock on 4 Mar.: “I am commanded by his Excellency to Acknowledge the receipt of your favour of the third Instant, and to Inform you that Col. Putnam is sick, and that Operations of such Importance are now carrying on here, that It is not in his power to spare you an Engineer or any men from these Incampments” (DLC:GW).
